Exhibit 99.1 Diadexus, Inc. Reports First Quarter 2016 Financial Results PLAC® Activity Test Launch Broadens as FDA-Cleared Test for Coronary Heart Disease Risk Assessment Now Available Nationally SOUTH SAN FRANCISCO, Calif., April 28, 2016 Diadexus, Inc. (OTCQB: DDXS), a diagnostics company developing and commercializing products that aid in the prediction of cardiac disease risk, today announced financial results for the first quarter ended March 31, 2016 and provided an update on its business. “During the first quarter, our PLAC® ELISA business has stabilized and our focused launch of the new PLAC® Activity Test has generated volume growth and momentum as we add new lab customers every week.Over the past year, we have successfully broadened and diversified our lab customer base as we work toward a goal of 100 customers by the end of this year,” said Lori Rafield, Ph.D., Chairman and Chief Executive Officer for Diadexus. “As our team builds awareness of the test’s clinical utility and value, we now are seeing labs proactively request this test from Diadexus based on demand from healthcare providers who recognize the value of the information generated from the PLAC® Activity Test. Healthcare providers have indicated to us and to labs that they want FDA-cleared tests supported by extensive clinical data to inform patient management decisions and we are committed to contracting with a diverse base of new customers to offer this test more broadly. By expanding our customer base and building awareness among healthcare providers of the value of Lp-PLA2 testing in assessing residual risk beyond the information provided by the traditional lipid panel, we believe we will be positioned to accelerate growth for our business into 2016 and to achieve our goal of profitability based on PLAC®.” First Quarter 2016 Financial Results Total product revenues for the first quarter ended March 31, 2016 were $3.5 million, consistent with $3.5 million for the fourth quarter of 2015 and a decrease from the $5.5 million for the first quarter of 2015. For the first quarter of 2016, PLAC® ELISA Test volumes increased from the Company’s top 4 customers, partially offsetting the impact of no revenues recognized from the Company’s prior top customers Health Diagnostics Laboratory (HDL) and Atherotech, which filed for bankruptcy in June 2015 and March 2016, respectively. For the Company’s new PLAC® Activity Test, first quarter 2016 volumes posted a significant increase from the fourth quarter of 2015 when launch began and new customers began placing orders.
